2016 UT App 190



               THE UTAH COURT OF APPEALS

                       ADRIAN GORDON,
                          Appellant,
                              v.
                        STATE OF UTAH,
                          Appellee.

                            Opinion
                        No. 20140518-CA
                    Filed September 1, 2016

          Third District Court, Salt Lake Department
              The Honorable John Paul Kennedy
                         No. 090917952

         Matthew M. Durham, David J. Williams, Jill M.
          Pohlman, and Jensie L. Anderson, Attorneys
                        for Appellant
      Sean D. Reyes and Erin Riley, Attorneys for Appellee

 JUDGE KATE A. TOOMEY authored this Opinion, in which JUDGE
    GREGORY K. ORME and SENIOR JUDGE RUSSELL W. BENCH
                        concurred.1

TOOMEY, Judge:

¶1     Adrian Gordon appeals the district court’s order granting
summary judgment in favor of the State and dismissing his
petition for post-conviction relief with prejudice. We affirm.




1. Senior Judge Russell W. Bench sat by special assignment as
authorized by law. See generally Utah R. Jud. Admin. 11-201(6).
                         Gordon v. State


                        BACKGROUND

¶2      Lee Lundskog2 was found dead outside a convenience
store in Salt Lake County in the early morning of September 29,
2001. The State’s chief medical examiner (Medical Examiner)
conducted an autopsy and determined that the manner of death
was homicide, caused by numerous blows to Lundskog’s head.
An eyewitness, Gustavo Diaz-Hernandez, reported that he saw
someone repeatedly kicking and stomping Lundskog’s head.
According to Diaz-Hernandez, Lundskog’s attacker was a
muscular black male with short hair wearing a light-colored
shirt, baggy shorts, and white tennis shoes. Gordon fit this
description and was filmed by the store’s surveillance video
camera around the time Lundskog was killed. Diaz-Hernandez
later identified Gordon as the assailant. Another witness, Robert
Mellen, saw Gordon wave Lundskog toward him shortly before
Diaz-Hernandez witnessed someone stomping on Lundskog’s
head. The surveillance video corroborated the timeline of events
testified to by Diaz-Hernandez and Mellen, but did not capture
the murder itself.

¶3    Gordon was arrested for Lundskog’s homicide and was
ultimately convicted of first-degree murder after a bench trial.
Gordon appealed, arguing the evidence was insufficient to
support the verdict. The Utah Supreme Court affirmed the
conviction, concluding that ‚*a+mple evidence supports




2. Typically this court does not use victim and witness names in
a decision, but their identities in this case are well known and
were published in the Utah Supreme Court’s decision on
Gordon’s direct appeal. See generally State v. Gordon, 2004 UT 2,
84 P.3d 1167. Thus, ‚obscuring *Lundskog’s and the witnesses’
identities+ in this decision would serve no purpose.‛ See State v.
Chavez-Reyes, 2015 UT App 202, ¶ 1 n.2, 357 P.3d 1012.




20140518-CA                     2              2016 UT App 190
                         Gordon v. State


Gordon’s conviction.‛ State v. Gordon, 2004 UT 2, ¶¶ 1, 14, 84
P.3d 1167.

¶4      Thereafter, Gordon arranged for new counsel, who began
collecting documents related to his case. On October 13, 2008, the
police department provided Gordon’s attorneys with a CD
containing documents related to its investigation. Upon
reviewing the CD, Gordon’s attorneys discovered images of
some handwritten notes (the Notes) made by a detective
(Detective) that were never disclosed to Gordon’s trial counsel.
Detective wrote the Notes during the autopsy of Lundskog’s
body, and they contain Detective’s own observations and
memorialize statements made by Medical Examiner. The Notes
appear to say ‚Not characteristic of ‘Baseball Bat’‛ ‚Instrument‛
‚More rough & uneven Edges & surface.‛ In addition, according
to Gordon, he learned for the first time on October 23, 2009, that
a blood-spattered cement fence panel found lying next to
Lundskog’s body was not preserved as physical evidence.

¶5     On October 28, 2009, Gordon filed a petition for relief
pursuant to the Post-Conviction Remedies Act (PCRA), claiming
that his constitutional rights to due process and to the effective
assistance of counsel were violated. The petition raised three
grounds for relief. First, Gordon alleged that his right to due
process was violated when the State withheld the exculpatory
evidence contained in the Notes. Second, Gordon alleged that his
right to due process was violated when the police failed to
collect or preserve the cement panel that was ‚critical physical
evidence from the crime scene.‛ Third, Gordon alleged that if the
court determined that the Notes or the cement panel were
available to him at trial or could have been discovered through
reasonable diligence, his trial counsel was constitutionally
deficient for failing to discover or present the Notes or the
cement panel at trial and for failing to present expert testimony
to refute the State’s evidence as to the manner of Lundskog’s
death.



20140518-CA                     3              2016 UT App 190
                         Gordon v. State


¶6     The parties filed cross-motions for partial summary
judgment on Gordon’s first ground for relief.3 Gordon argued
that his due process rights had been violated by the State’s
failure to disclose the Notes before trial, whereas the State
contended that Gordon suffered no prejudice from the
suppression of the Notes. The district court agreed with the
State. The court first explained that the parties agreed the State
suppressed the Notes and that, for purposes of summary
judgment, a reasonable inference existed that the Notes were
favorable to Gordon. The only remaining issue, as the court
further explained, was whether Gordon was prejudiced by the
State’s failure to disclose the Notes. The resolution of this
question turned on whether the Notes were material, that is,
whether their suppression undermined confidence in the
outcome of Gordon’s trial.

¶7     The district court explained that although the precise
implication of the Notes was unclear, it accepted Gordon’s
interpretation: the words ‚Not Characteristic of ‘Baseball Bat,’‛
‚Instrument,‛ ‚More rough & uneven Edges and surface‛
referred to the instrument involved in the attack. Put another
way, the Notes suggested that the instrument involved in
Lundskog’s murder had more rough and uneven edges and


3. The State moved for summary judgment and sought to
dismiss the entire petition on the basis that Gordon’s claims
were time-barred. The district court denied this aspect of the
State’s motion. It noted that the PCRA’s one-year statute of
limitations period begins to run when the petitioner knew or
should have known, in the exercise of reasonable diligence, of
the evidentiary facts on which the petition is based, and it ruled
that questions of fact precluded summary judgment on this
basis. It explained, ‚The Court cannot conclude as a matter of
law that Gordon knew or should have known of the evidentiary
facts underlying his Petition prior to October 28, 2008.‛




20140518-CA                     4              2016 UT App 190
                          Gordon v. State


surface than a baseball bat.4 The court concluded that the Notes
were not material and Gordon was not prejudiced by the State’s
failure to disclose them before trial. It reasoned that the State’s
theory at trial was that Lundskog was stomped to death by a
person wearing sneakers with a ‚waffle type pattern‛ on the
bottom.5 The court further reasoned, ‚A shoe with a ‘waffle




4. The district court also noted another possible, reasonable
interpretation of the Notes, namely, that the Notes described the
victim’s injuries. Under this interpretation, the court believed
that Gordon’s first ground for relief would fail because the Notes
would provide no basis to impeach the State’s witnesses.
Nevertheless, for purposes of summary judgment, the court
accepted Gordon’s interpretation of the Notes.

5. Gordon claims there was no evidence introduced that the
assailant was wearing a shoe with a waffle-type pattern. The
State concedes that ‚there was no evidence at trial that the
murderer wore shoes with a waffle pattern.‛ Nevertheless, Diaz-
Hernandez testified that the assailant wore white tennis shoes,
and the State’s opening and closing statements at trial contended
that bloody footprints were a corroborating detail because they
were near the body and went in the direction Diaz-Hernandez
said he watched the assailant move. In closing, the State argued
that the footprints were Gordon’s and the footprints came from
the same right foot. The prosecutor also cited ‚[Medical
Examiner]’s testimony as to the injuries, that those injuries were
consistent with someone stomping on the head of . . . the
victim.‛ Although the word ‚waffle‛ is not in the trial transcript,
the pictures of the bloody footprints clearly show that the sole
had a waffle pattern along with the name Reebok. Taking these
exhibits together with the State’s position that the footprints
corroborated Diaz-Hernandez’s testimony about the assailant’s
movements, the State’s theory essentially was that ‚Lundskog
                                                    (continued2016 UT App 190
                          Gordon v. State


pattern’ unquestionably has . . . more rough and uneven edges
and surface than a baseball bat (which is completely smooth and
has no edges), especially when the shoe is being used to stomp
with the heel.‛ Thus, in the district court’s view, the Notes were
not inconsistent with the State’s evidence at trial or its theory
regarding the manner of death. It further concluded that
although Gordon could have ‚used the Notes to question
[Medical Examiner] and Detective . . . and maybe find some
measure of disagreement,‛ they ‚cannot ‘reasonably be taken to
put the whole case in such a different light as to undermine
confidence in the verdict or sentence.’‛ (Quoting Tillman v. State,
2005 UT 56, ¶ 31, 128 P.3d 1123.) Because the court believed
Gordon received a fair trial with a ‚‘verdict worthy of
confidence,’‛ it determined that his due process rights were not
violated by the State’s failure to disclose the Notes before trial.
(Quoting id. ¶ 30.) Accordingly, the court denied Gordon’s
motion for summary judgment and granted the State’s motion
on Gordon’s first ground for relief.

¶8     Later, the State filed another motion for summary
judgment, this time arguing that Gordon’s remaining grounds
for relief were procedurally barred and failed on their merits.
The district court granted this motion. In its ruling, the court
determined that Gordon’s second and third grounds for relief
were both procedurally barred and meritless.

¶9     The court based its rulings on a provision of the PCRA
providing that a person is not eligible for relief on any ground
that could have been but was not raised at trial or on appeal.
Utah Code Ann. § 78B-9-106(1)(c) (LexisNexis 2012). Regarding
the second ground for relief, based on the State’s failure to


(2016 UT App 190
                          Gordon v. State


collect the blood-spattered cement panel from the crime scene,
the district court determined it was ‚undisputed that trial
counsel knew of the cement panel’s existence from a series of
photographs and notes that were part of the defense file at the
time of trial.‛ Based on this, the court determined that ‚*e+ither
trial counsel knew that the State failed to preserve the cement
panel or could have easily discovered that fact through
discovery.‛ Further, it determined that ‚whatever significance
the cement panel has, it would have been apparent at the time of
trial based on the photographs and police notes.‛ As a result,
Gordon could have raised at trial or on direct appeal the issue
contained in his second ground for relief in the PCRA
proceeding and thus was barred from raising it.

¶10 The district court determined the second ground for relief
also failed on the merits. It reasoned that Gordon ‚ha*d+ not
even met the threshold requirement of ‘a reasonable probability
that [the cement panel+ would be exculpatory*.+’‛ (Second and
third alterations in original) (quoting State v. Tiedemann, 2007 UT
49, ¶¶ 44–45, 162 P.3d 1106). In its view, Gordon offered ‚mere
speculation that the blood on the cement panel came from some
unknown assailant‛ and ‚*n+othing . . . corroborate[d]
[Gordon’s+ hunch that someone else committed the murder.‛
The court supported this analysis by noting that ‚ample
evidence‛ established Gordon as the killer. Moreover, it
concluded Gordon did not show that the State acted with ‚any
degree of culpability‛ in failing to collect the panel or that he
was prejudiced by that failure. The court thus concluded that
Gordon’s state constitutional due process claim in the second
ground for relief failed on the merits as a matter of law.

¶11 As for Gordon’s third ground for relief, based on
ineffective assistance of counsel, the district court determined
that it was procedurally barred as well. The court reasoned that,
even assuming his trial counsel was ineffective, Gordon ‚failed
to explain why he could not have raised his ineffective assistance



20140518-CA                     7               2016 UT App 190
                          Gordon v. State


claims on direct appeal.‛ And although he might have avoided
the procedural bar by showing that his appellate counsel was
ineffective for failing to raise the issue on appeal, the court
concluded that Gordon ‚failed to allege ineffective assistance of
appellate counsel in his Petition‛ and therefore could not avoid
the procedural bar for his ineffective assistance of trial counsel
claim.

¶12 On the merits, the district court determined that, as a
matter of law, Gordon failed to show he received ineffective
assistance of trial counsel. It explained that Gordon did ‚not
submit an affidavit from his trial counsel or any other evidence
to suggest‛ that his trial counsel’s performance fell below an
objective standard of reasonableness. It also explained that
Gordon had not shown prejudice, because ‚*w+hen viewed in
the context of the entire record, trial counsel’s decision [not] to
present evidence of the cement panel or expert testimony to
rebut the State’s experts *did+ not ‘undermine confidence in the
outcome.’‛ (Quoting Lafferty v. State, 2007 UT 73, ¶ 13, 175 P.3d
530.) Accordingly, the court granted the State summary
judgment and dismissed Gordon’s petition for post-conviction
relief. Gordon now appeals.


            ISSUES AND STANDARDS OF REVIEW

¶13 ‚We review an appeal from an order dismissing or
denying a petition for post-conviction relief for correctness
without deference to the lower court’s conclusions of law.‛ Ross
v. State, 2012 UT 93, ¶ 18, 293 P.3d 345 (citation and internal
quotation marks omitted). Likewise, ‚we review a grant of
summary judgment for correctness, granting no deference to the
*lower+ court.‛ Id. (alteration in original) (citation and internal
quotation marks omitted). We will affirm such a decision ‚when
the record shows that there is no genuine issue as to any material
fact and that the moving party is entitled to a judgment as a
matter of law.‛ Id. (citation and internal quotation marks


20140518-CA                     8               2016 UT App 190
                          Gordon v. State


omitted); see also Utah R. Civ. P. 56(a). ‚In making this
assessment, we view the facts and all reasonable inferences
drawn therefrom in the light most favorable to the nonmoving
party.‛ Ross, 2012 UT 93, ¶ 18 (citation and internal quotation
marks omitted).


                           ANALYSIS

¶14 Gordon contends the district court erred in granting
summary judgment to the State and in dismissing his petition for
post-conviction relief. Under the PCRA, a criminal defendant
may obtain relief if he establishes that his ‚conviction was
obtained . . . in violation of the United States Constitution or
Utah Constitution‛ or if the defendant ‚had ineffective
assistance of counsel.‛ Utah Code Ann. § 78B-9-104(1)(a), (d)
(LexisNexis 2012). Gordon’s PCRA petition raised three claims
for relief. His first and second claims stem from the contention
that his constitutional rights were violated by the State’s failure
to disclose the Notes and to preserve the cement panel as
evidence. Gordon’s third claim is that his trial counsel rendered
constitutionally ineffective assistance when he failed to discover
or present evidence of the cement panel and expert testimony to
refute the State’s forensic evidence regarding the manner of
Lundskog’s death. We address each claim in turn.

                           I. The Notes

¶15 Gordon first contends the district court erred in granting
summary judgment to the State on his claim that he was
deprived of due process when the State failed to disclose the
Notes. The Notes—‚Not Characteristic of ‘Baseball Bat,’‛
‚Instrument,‛ ‚More rough & uneven Edges and surface‛—
suggested that the instrument used to inflict Lundskog’s injuries
had rough and uneven edges and surface.




20140518-CA                     9               2016 UT App 190
                          Gordon v. State


¶16 In Brady v. Maryland, 373 U.S. 83 (1963), the United States
Supreme Court held that ‚the suppression by the prosecution of
evidence favorable to an accused . . . violates due process where
the evidence is material either to guilt or punishment,
irrespective of the good faith or bad faith of the prosecution.‛ Id.
at 87. ‚*T+he duty to disclose favorable evidence encompasses
both exculpatory and impeachment evidence.‛ Tillman v. State,
2005 UT 56, ¶ 27, 128 P.3d 1123 (citing United States v. Bagley, 473
U.S. 667, 676 (1985)). This duty is ‚implicated even if the
evidence is known only to police investigators and not the
prosecutor,‛ id. (citing Kyles v. Whitley, 514 U.S. 419, 438 (1995)),
‚and regardless of whether the evidence has been requested by
the accused,‛ id. (citing United States v. Agurs, 427 U.S. 97, 107
(1976)).

¶17 A Brady claim has three elements: ‚(1) the evidence at
issue is ‘favorable to the accused, either because it is exculpatory,
or because it is impeaching’; (2) the evidence was ‘suppressed by
the State, either willfully or inadvertently’; and (3) prejudice
ensued.‛ Id. ¶ 28 (quoting Strickler v. Greene, 527 U.S. 263, 281–82
(1999)). With respect to Gordon’s Brady claim, the parties agree
that the first two elements have been met for purposes of
summary judgment, so the only issue before us is whether
Gordon suffered prejudice as a result of the State’s failure to
disclose the Notes.

¶18 For the suppression of evidence to be prejudicial for Brady
purposes, the evidence must be material. Id. ¶ 29. ‚Evidence is
material if there is a reasonable probability that, had the
evidence been disclosed to the defense, the result of the
proceeding would have been different.‛ Id. (citation and internal
quotation marks omitted). ‚A reasonable probability of a
different result occurs when the government’s evidentiary
suppression undermines confidence in the outcome.‛ Id. (citation
and internal quotation marks omitted).




20140518-CA                     10               2016 UT App 190
                          Gordon v. State


¶19 The Utah Supreme Court has outlined three guiding
principles for weighing whether evidence is material under
Brady. First, ‚the question is not whether the defendant would
more likely than not have received a different [result] with the
evidence, but rather, whether in its absence [the defendant]
received a fair trial, understood as a trial resulting in a verdict
worthy of confidence.‛ Id. ¶ 30 (alterations in original) (citation
and internal quotation marks omitted). Second, ‚materiality . . .
is not a sufficiency of the evidence test, and, therefore, not just a
matter of determining whether, after discounting the inculpatory
evidence in light of the undisclosed evidence, the remaining
evidence is sufficient to support the [fact-finder’s+ conclusions.‛
Id. ¶ 31 (omission in original) (citations and internal quotation
marks omitted). Rather, ‚*t+o establish materiality, a defendant
need only show that the favorable evidence could reasonably be
taken to put the whole case in such a different light as to
undermine confidence in the verdict or sentence.‛ Id. (citation
and internal quotation marks omitted). And third, ‚the
materiality of suppressed evidence must be evaluated in the
context of the entire record.‛ Id. ¶ 32.

¶20 On appeal, Gordon contends the Notes are material
because they undermine the State’s theory of the case by
‚identifying a different cause of injury and death.‛ He asserts
that had the Notes been available to his defense, he would have
‚challenged the State’s theory‛ by ‚undercut*ting+ the credibility
of both Diaz-Hernandez, the State’s ‘most important witness,’
who provided the basis for the State’s theory, and [Medical
Examiner+, who corroborated that testimony.‛ With respect to
Diaz-Hernandez, Gordon argues that questioning about the
Notes would have cast doubt on Diaz-Hernandez’s testimony
that he saw Gordon stomp Lundskog’s head and would have led
the fact-finder to reject Diaz-Hernadez’s testimony completely.
With respect to Medical Examiner, Gordon argues that the Notes
would have allowed him to impeach Medical Examiner’s
testimony about the cause of death and his testimony that ‚the



20140518-CA                     11               2016 UT App 190
                         Gordon v. State


blood-spattered cement panel (an item that indisputably has
rough and uneven edges and surface) was not the cause of Mr.
Lundskog’s injuries.‛6

¶21 The State defends the district court’s ruling that the Notes
were not material, arguing that they add ‚nothing to the overall
evidentiary picture developed at trial.‛ The State asserts that
because ‚[t]he evidence against Gordon was plentiful and
included several key witnesses,‛ the Notes would not have
undermined all of Diaz-Hernandez’s testimony. The State
further asserts that ‚the issue raised at trial about Diaz-
Hernandez concerned whether he was actually ‘100 percent’ sure
that the attacker was Gordon‛ and there was ‚no evidence at
trial suggesting that Diaz-Hernandez was mistaken or had any
motive to lie about seeing a person stomping on another.‛

¶22 To determine whether the Notes could reasonably be
taken to put the whole case in such a different light as to


6. Gordon also contends on appeal that the district court erred in
rejecting his first claim for relief ‚based on a misunderstanding
of the record and an unsupported inference that should have
been—but was not—drawn in his favor.‛ In particular, Gordon
asserts the district court’s conclusions are problematic because
‚the State did not present evidence at trial that Mr. Lundskog
was stomped to death by a person wearing sneakers with a
‘waffle type pattern’ on the bottom of the shoe‛ and because
‚the assumption that an athletic shoe has a rough and uneven
edge and surface is based on pure speculation and is a negative
inference that the court, at the summary judgment stage, was not
entitled to draw.‛ Our decision does not rely on whether the
attacker wore sneakers with a waffle-type pattern or whether
athletic shoes have rough and uneven edges although, as
previously noted, supra note 5, the pictures of the bloody
footprints in the record show a waffle-type sole of a Reebok.




20140518-CA                    12              2016 UT App 190
                         Gordon v. State


undermine our confidence in the outcome, we must consider the
entire evidentiary picture. The evidence was undisputed that
blunt force trauma to the head killed Lundskog. An eyewitness,
Diaz-Hernandez, reported seeing someone stomping on
Lundskog and described the attacker as a short-haired black
man wearing a light-colored shirt, baggy shorts, and white
tennis shoes. Only one person who was filmed on the store’s
surveillance video around the time of the murder—Gordon—
matched that physical description. Diaz-Hernandez later
identified Gordon as Lundskog’s attacker. Another witness,
Mellen, testified he saw Gordon and Lundskog interact around
the same time. Although the Notes may suggest that Lundskog’s
injuries could have been inflicted in another way, they do not
directly undermine this evidence against Gordon or cast the
whole case in a different light. And even though the State’s
theory did not suggest any cause for Lundskog’s injuries other
than being stomped with a foot, the only real issue at trial was
the identity of Lundskog’s attacker, not the precise manner of his
death.

¶23 Gordon suggests the Notes would have entirely
undermined Diaz-Hernandez’s testimony, including his
identification of Gordon. If Gordon had used the Notes during
his cross-examination of Diaz-Hernandez, they might have
revealed a conflict between Diaz-Hernandez’s account and the
physical evidence. But the Notes would not have elicited any
motive on Diaz-Hernandez’s part to lie and, significantly, they
do not contain evidence of another perpetrator. Moreover, the
Notes are not necessarily inconsistent with Diaz-Hernandez’s
account of the attack, because Diaz-Hernandez did not see the
beginning of the attack and because it is plausible the attacker
struck Lundskog with the panel and then stomped on him or
that he struck his head on the panel when he fell to the ground.

¶24 Gordon also argues the Notes are material because they
would have allowed him to impeach Medical Examiner’s



20140518-CA                    13              2016 UT App 190
                         Gordon v. State


testimony about the manner of Lundskog’s death.7 Although
Medical Examiner noted in an affidavit that he ‚did not state
that this was the only possible mechanism of injury,‛ Medical
Examiner testified at trial that Lundskog’s injuries were
consistent with someone stomping on his head with a foot and
that he believed that ‚it was unlikely that *the cement panel+ had
been used as an implement or weapon to inflict *Lundskog’s+
injuries.‛ Medical Examiner reiterated on cross-examination that
his ‚impression was that the concrete panel did not cause the
injuries.‛ Even had Gordon been able to cross-examine Medical
Examiner using the Notes, which suggested that the instrument
used in the attack had rough and uneven edges, the affidavit
Medical Examiner submitted for purposes of the PCRA
proceeding made it clear that his testimony still would have
supported the theory that at least some of Lundskog’s injuries
were caused by someone stomping on his head. During the
PCRA proceeding, Medical Examiner, with the benefit of the
Notes, averred that although Lundskog’s head ‚could have
come into contact with the concrete panel . . . it [was] unlikely
that the attacker wielded the panel as a weapon or used it as an
implement to strike the victim.‛ Medical Examiner stated that it
was ‚more likely‛ that the injuries to Lundskog’s face ‚resulted
from his head slamming into the stationary cement panel‛ and
that ‚*s+uch injuries would be consistent with a scenario in
which the attacker stomped on Mr. Lundskog’s head while it


7. By affidavit, Gordon’s trial counsel stated he was never
provided with the Notes or with any other materials containing
the information that the death was caused by an instrument with
a rough and uneven edge and surface. Trial counsel further
averred that had he had the Notes, he would have cross-
examined Medical Examiner about his observations during the
autopsy, the Notes, his opinion at trial that the cement panel was
not the cause of the victim’s injuries, and his opinion that the
death was caused by stomping with a ‚shoed foot.‛




20140518-CA                    14              2016 UT App 190
                          Gordon v. State


was positioned over or on top of the cement panel.‛ Medical
Examiner also opined that ‚numerous kicks or stomps would
cause overlapping bruises that could make [a shoe] pattern less
distinct or even unrecognizable.‛ Medical Examiner’s opinion,
while allowing for the possibility that the cement panel played a
role in inflicting Lundskog’s injuries, still recognizes stomping
by a shoed foot as the most likely cause of death. Thus, cross-
examining Medical Examiner by using the Notes would have
done little to undermine his testimony at trial or to alter the
effect of that testimony.

¶25 Gordon claims that had he had the Notes at trial, he
would have ‚cast further doubt on the thoroughness of a police
investigation that failed to collect the blood-spattered cement
panel—an instrument with ‘rough & uneven edges and
surface.’‛ But the nondisclosure of the Notes did not prevent
Gordon from advancing such arguments, because the existence
of the cement panel near Lundskog’s head was known to
Gordon at trial and because Gordon knew then that the State did
not offer the panel as evidence. His ability to challenge the
adequacy of the police investigation did not depend on his
knowledge of the Notes.

¶26 In sum, the State’s nondisclosure of the Notes does not
undermine our confidence in the outcome at trial. Because the
Notes do not implicate another perpetrator and because they
would have done little to weaken the testimony of the State’s
witnesses, the Notes were not material for Brady purposes.
Accordingly, the district court correctly granted summary
judgment to the State on Gordon’s first claim for relief.

              II. Failure To Collect the Cement Panel

¶27 Gordon next contends the district court erred in granting
summary judgment to the State on his second ground for relief.
This claim alleged that his right to due process was violated
when the police failed to collect or preserve the cement panel


20140518-CA                    15               2016 UT App 190
                           Gordon v. State


from the crime scene. The district court determined that this
claim was procedurally barred and failed on its merits.

¶28 On appeal, Gordon argues that because he ‚had no reason
to raise this due process claim prior to his post-conviction
proceedings,‛ the district court erred in determining that his
second ground for relief was procedurally barred. The
procedural bar does not apply here, Gordon argues, because
‚given the State’s suppression of the autopsy notes, coupled
with *Medical Examiner+’s testimony that the cement panel was
not the cause of the victim’s injuries, Gordon’s counsel was
ignorant of specific facts relating to the cement panel’s
exculpatory significance.‛ The State maintains that Gordon’s
second claim is barred because the Notes ‚were not needed for
Gordon to raise this claim‛ and because ‚any utility the cement
panel could have had for defense strategy should have been
clear to Gordon from the start.‛

¶29 The PCRA specifies that a person is not eligible for relief if
the petition is based ‚upon any ground that . . . could have been
but was not raised at trial or on appeal.‛ Utah Code Ann.
§ 78B-9-106(1)(c) (LexisNexis 2012). ‚This rule applies to all
claims, including constitutional questions.‛ Rudolph v. Galetka,
2002 UT 7, ¶ 5, 43 P.3d 467 (per curiam). A ‚defendant ‘could
have’ raised a claim when he or his counsel is aware of the
essential factual basis for asserting it.‛ Pinder v. State, 2015 UT 56,
¶ 44, 367 P.3d 968. ‚And that conclusion holds even when the
defendant later discovers additional evidence providing further
support for the claim.‛ Id.

¶30 The district court stated that it was ‚undisputed that trial
counsel knew of the cement panel’s existence from a series of
photographs and notes that were part of the defense file at the
time of trial.‛ Gordon does not take issue with this factual
statement but challenges the court’s determination that ‚*e+ither
trial counsel knew that the State failed to preserve the cement



20140518-CA                      16                2016 UT App 190
                          Gordon v. State


panel or could have easily discovered that fact through
discovery.‛ According to Gordon, this determination confuses
his claims because ‚simply knowing that the cement panel was
present at the scene did not give rise to a destruction-of-evidence
due process claim (even if [trial counsel] knew that the panel had
not been collected).‛ Instead, Gordon explains, ‚it was the
discovery of [the Notes] long after the appeal that gave rise to
that claim.‛

¶31 We agree with the district court that the cement panel’s
potential evidentiary value was readily apparent at trial. As one
of Gordon’s experts noted, the crime scene photographs offered
at trial show that ‚a piece of a large cement panel . . . which has
both spattered and contact/transfer blood on its surface‛ is
‚clearly visible . . . and very close to Mr. Lundskog’s head.‛
These photographs clearly suggest the logical possibility that
Lundskog came into contact with the panel and the possibility
that the panel could have inflicted Lundskog’s head trauma.
Gordon’s trial counsel explored these possibilities to a degree,
asking Medical Examiner on cross-examination whether the
panel was used to injure Lundskog. Although Medical Examiner
testified it was unlikely the panel had been used as a weapon or
an instrument to inflict injury, Gordon could have further
explored whether the panel played some role in the attack.
Gordon knew then that the State had not offered the panel itself
as evidence, and he could have easily learned it was not
collected. Had he done so, he could have filed a post-trial motion
based on the State’s failure to preserve the panel. Because the
potential evidentiary value of the panel would have been
apparent to Gordon and his attorneys at trial, their cognizance of
the panel’s importance would have allowed Gordon to discover
and pursue a destruction-of-evidence due process claim at trial
or in post-trial motions. See Pinder, 2015 UT 56, ¶¶ 51–55
(indicating that a petitioner, whose post-conviction claim alleged
that the State doctored tape recordings presented at trial, could
have brought the claim earlier because he had ‚ample grounds‛



20140518-CA                    17               2016 UT App 190
                          Gordon v. State


and ‚every motivation and opportunity‛ for pursuing an
investigation into the authenticity of the recordings ‚at the time
of trial or in anticipation of a post-trial motion‛).

¶32 Contrary to Gordon’s position, the discovery of the Notes
did not give rise to his second claim for relief. Rather, the Notes
are merely ‚additional evidence providing further support for
[his] claim.‛ See id. ¶ 44. It is true the Notes give Gordon more
reason to believe the cement panel held evidentiary value for his
defense. But Gordon did not need the Notes to see that the panel
could be significant. From the evidence available to him at the
time of trial, Gordon could have discovered and raised a due
process claim in post-trial motions based on the State’s failure to
collect the panel. See id. ¶¶ 53–55 (indicating that a post-
conviction claim was procedurally barred where ‚the same basis
for the investigation by post-conviction counsel was as readily
available to trial counsel‛ even though trial counsel did not have
the benefit of expert analysis). Accordingly, we agree with the
district court that Gordon could have raised the issue in his
second ground for relief either at trial or on direct appeal and
thus Gordon was barred from raising it in the PCRA
proceeding.8


8. In the event we conclude that his second claim for relief is
procedurally barred, Gordon nevertheless asks us to reach its
merits to avoid an obvious miscarriage of justice. In support, he
relies on Tillman v. State, 2005 UT 56, 128 P.3d 1123, in which the
Utah Supreme Court applied a good cause exception to examine
the merits of an otherwise procedurally barred claim. Id. ¶¶ 19–
26. The Tillman court relied on factors identified as common law
exceptions to the PCRA’s limitations in Hurst v. Cook, 777 P.2d
1029 (Utah 1989). Tillman, 2005 UT 56, ¶¶ 19–26 (citing Hurst, 777
P.2d at 1037). Since Tillman, however, the supreme court has
acknowledged that legislative amendments have repudiated the
Hurst exceptions and ‚the Hurst exceptions are available only for
                                                     (continued2016 UT App 190
                          Gordon v. State


              III. Ineffective Assistance of Counsel

¶33 Finally, Gordon contends the district court erred in
granting summary judgment to the State on his ineffective
assistance of counsel claim. He alleged that his trial counsel was
ineffective for failing to discover or present evidence of the
cement panel and for failing to present expert testimony to
refute the State’s forensic evidence regarding the manner of
Lundskog’s death. The district court determined that this claim
failed because it was procedurally barred and because it lacked
merit. Gordon challenges both of these rationales on appeal.

¶34 With respect to the procedural rationale for dismissing
Gordon’s third ground for relief, Gordon contends that his
‚ignorance of specific facts relating to the cement panel’s
potential exculpatory significance made him and his counsel
unable to raise his ineffective assistance claim on appeal,‛ and
therefore his claim is not procedurally barred. By contrast, the
State urges us to affirm the court’s conclusion that this claim is


(2015 UT 56,
¶ 56, 367 P.3d 968; see also Carter v. State, 2012 UT 69, ¶ 23, 289
P.3d 542 (‚In 2008, the legislature amended the PCRA to
eliminate these common law exceptions.‛); Taylor v. State, 2012
UT 5, ¶ 11 n.3, 270 P.3d 471 (explaining that the ‚PCRA was
amended in 2008 to ‘extinguish’ the common law exceptions
found in Hurst‛ and ‚established the PCRA as the ‘sole legal
remedy’ for petitioners seeking relief from a conviction or
sentence‛ (citations omitted)); Gardner v. State, 2010 UT 46,
¶¶ 91–94, 234 P.3d 1115 (noting the 2008 amendments to the
PCRA). Gordon’s petition was filed after May 5, 2008, and he has
not addressed this case law or the validity of the Hurst
exceptions. As a consequence, he has not persuaded us that we
should reach the merits of his second claim.




20140518-CA                    19               2016 UT App 190
                          Gordon v. State


barred for the reason that Gordon failed to allege, much less
demonstrate, that his appellate counsel rendered constitutionally
ineffective assistance.

¶35 As stated above, a petitioner is not eligible for relief under
the PCRA if his or her petition is based ‚upon any ground that
. . . could have been but was not raised at trial or on appeal.‛
Utah Code Ann. § 78B-9-106(1)(c) (LexisNexis 2012). This
procedural bar applies to claims for ineffective assistance of trial
counsel. Johnson v. State, 2011 UT 59, ¶ 10, 267 P.3d 880.
Nevertheless, ‚if a claim in a post-conviction petition could have
been but was not raised at trial or on appeal, such a failure is not
barred ‘if the failure to raise *the claim+ was due to ineffective
assistance of counsel.’‛ Id. ¶ 11 (alteration in original) (quoting
Utah Code Ann. § 78B-9-106(3)). Thus, ‚*w+here, as here, the
petitioner directly appealed his conviction and was represented
by different counsel on appeal, the petitioner must demonstrate
that failure to raise the claims on direct appeal constituted
ineffective assistance by appellate counsel.‛ Alvarez-Delvalle v.
State, 2015 UT App 126, ¶ 2, 351 P.3d 104 (per curiam) (citing
Allen v. Friel, 2008 UT 56, ¶ 25, 194 P.3d 903).

¶36 A ‚petitioner must set out all of his claims relating to the
legality of his conviction or sentence in his petition for post-
conviction relief and may not bring additional claims in later
proceedings.‛ Kell v. State, 2008 UT 62, ¶ 23, 194 P.3d 913; see also
Utah R. Civ. P. 65C(d). Under Strickland v. Washington, 466 U.S.
668 (1984), to prove ineffective assistance of counsel, a defendant
must show ‚that counsel’s performance was deficient‛ and ‚that
the deficient performance prejudiced the defense.‛ Id. at 687.
Although the ‚standard for evaluating whether appellate
counsel is ineffective is the same Strickland standard used to
determine whether trial counsel is ineffective,‛ Kell, 2008 UT 62,
¶ 42, a ‚claim for ineffective assistance of appellate counsel is
distinct from a claim for ineffective assistance of trial counsel,
especially if the two attorneys are different,‛ Pedockie v. State,



20140518-CA                     20               2016 UT App 190
                          Gordon v. State


2010 UT App 298U, para. 3 (per curiam). ‚To show that appellate
counsel was ineffective in failing to raise a claim, the petitioner
must show that the issue [was] obvious from the trial record and
. . . probably would have resulted in reversal on appeal.‛ Kell,
2008 UT 62, ¶ 42 (alteration and omission in original) (citation
and internal quotation marks omitted).

¶37 We conclude the district court correctly determined that
Gordon’s third ground for relief was procedurally barred.
Gordon’s PCRA petition does not contain any challenge to the
effectiveness of his appellate counsel. And before the district
court, Gordon addressed his appellate counsel’s performance
only in a footnote in his memorandum in opposition to
summary judgment, stating, ‚*I+f appellate counsel had the same
facts, or ability to generate facts, as did trial counsel, and failed
to take action on those facts, appellate counsel may well have
been ineffective.‛ Gordon did not provide any support for a
claim of ineffective assistance of appellate counsel, nor did he
attempt to amend his petition to add such a claim. Moreover, at
the district court and on appeal, Gordon has offered no
explanation for why his claim of ineffective assistance of
appellate counsel was not brought in his PCRA petition. Because
Gordon failed to bring and support a claim alleging ineffective
assistance of appellate counsel, he cannot avail himself of an
exception to the procedural bar to his ineffective assistance of
trial counsel claim. See Johnson, 2011 UT 59, ¶ 11. Because
Gordon’s third claim for relief was procedurally barred, we
affirm the district court’s dismissal of that claim without
reaching its merits.9


9. As with his second claim for relief, Gordon asserts that even if
his third claim is procedurally barred, this court should reach its
merits to avoid an obvious miscarriage of justice. But for the
same reasons as discussed above, supra note 8, Gordon has not
persuaded us to do so.




20140518-CA                     21               2016 UT App 190
                         Gordon v. State


                        CONCLUSION

¶38 Gordon has not demonstrated that the district court erred
in granting summary judgment to the State and dismissing his
claims for post-conviction relief. The court correctly dismissed
his claim related to the State’s failure to disclose evidence
because the nondisclosed evidence was not material. The court
also correctly dismissed his second and third claims as they were
procedurally barred. Accordingly, we affirm.




20140518-CA                   22               2016 UT App 190